DAVIS, Commissioner.
Samuel Lawson appealed to the Hart Circuit Court from a judgment of the Police Court of Horse Cave convicting him of the offense of reckless driving, a misdemeanor. KRS 189.290; 189.990(1). Upon a jury trial in the circuit court, Lawson was found guilty and his punishment fixed at the minimum fine, $10.00.
Lawson has appealed to this court seeking to reverse that conviction and consequent fine of $10.00. He proceeds by motion for appeal as prescribed in KRS 21.140 (2).
The record before us contains no transcript of the evidence heard at the trial below. None of the procedures prescribed by RCr 12.68, 12.70 and 12.72 has been attempted. We have before us all of the record except the evidence. It is familiar law that in such circumstances the appellate court will presume that the evidence supported the judgment. Travelers Indemnity Co. v. Patrick, Ky., 386 S.W.2d 256; Cadden v. Commonwealth, Ky., 242 S.W.2d 409.
The affidavits of appellant and his counsel, filed in support of motion and grounds for a new trial, cannot be accepted as a substitute for a transcript of evidence. This is particularly true in view of the requirements of RCr 12.68, 12.70 and 12.72. Cf. Tucker v. Kilgore, Ky., 388 S.W.2d 112 and cases there cited.
The judgment is affirmed.